Citation Nr: 1100782	
Decision Date: 01/07/11    Archive Date: 01/14/11

DOCKET NO.  07-10 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to an initial compensable disability rating for 
grinding of teeth.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1963 to February 
1975, including service in the Republic of Vietnam from November 
11, 1965, to December 18, 1966, and from January 3, 1969, to 
December 7, 1969.  The Veteran served in combat in Vietnam and 
his decorations include the Purple Heart Medal and the Combat 
Action Ribbon.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, that granted service connection for grinding 
of teeth, and assigned a noncompensable disability rating, 
effective May 5, 2005.

Additional documents were submitted after the issuance of the 
February 2007 statement of the case.  The submission of such 
evidence was accompanied by a waiver of RO consideration dated 
June 2008.  The Board will therefore consider the additional 
evidence.  38 C.F.R. § 20.1304(c).

The Veteran requested a hearing before a Veterans Law Judge at 
the RO (Travel Board hearing) in his March 2007 substantive 
appeal.  In June 2008, the Veteran, through his representative, 
withdrew his request for a hearing.  Therefore, the hearing 
request is deemed withdrawn.  38 C.F.R. § 20.704(e).

The issue of entitlement to an initial compensable disability 
rating for grinding of teeth for the appellate period as of June 
19, 2008, is addressed in the REMAND portion of the decision 
below, and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

Resolving all reasonable doubt in the Veteran's favor, for the 
period from May 5, 2005, to June 18, 2008, his grinding of teeth 
is manifested by inter-incisal range of motion of between 31 and 
40 millimeters (mm); however, even considering pain and 
functional impairment during flare-ups, the preponderance of the 
evidence is against a finding that the disability was manifested 
by inter-incisal range of motion of between 21 and 30 millimeters 
(mm) or loss of the ramus, mandible or maxilla or non-union or 
malunion of the mandible or maxilla.


CONCLUSION OF LAW

Resolving all doubt in favor of the Veteran, the criteria for a 
rating of 10 percent, but no more, for grinding of teeth have 
been met for the appellate period prior to June 19, 2008.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.7; 
4.40, 4.45, 38 C.F.R. § 4.150, Diagnostic Codes 9905 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist the Veteran

Review of the claims folder reveals compliance with the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  VA has a duty 
to notify and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. 
§ 3.159.  Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  See 
38 C.F.R. § 3.159(b)(1).  Such notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

A July 2005 letter, provided to the Veteran before the July 2006 
statement of the case, satisfied VA's duty to notify under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159, since it informed the 
Veteran of what evidence was needed to establish his claim, what 
VA would do and had done, and what evidence he should provide.  
The letter also informed the Veteran that it was his 
responsibility to help VA obtain medical evidence or other non-
government records necessary to support his claim.

The issue on appeal stems from an initial rating assignment.  In 
this regard, the United States Court of Appeals for Veterans 
Claims (Court) has held that an appellant's filing of a notice of 
disagreement (NOD) regarding an initial disability rating or 
effective date, such as the case here, does not trigger 
additional 38 U.S.C.A. § 5103(a) notice requirements.  The Court 
has determined that to hold that 38 U.S.C.A. § 5103(a) continues 
to apply after a disability rating or an effective date has been 
determined would essentially render 38 U.S.C.A. §§ 7105(d) and 
5103A and their implementing regulations insignificant and 
superfluous, thus disturbing the statutory scheme.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The Court clarified in Goodwin v. Peake, 22 Vet. App. 128, 137 
(2008) that where a service connection claim has been 
substantiated after the enactment of the VCAA, the appellant 
bears the burden of demonstrating any prejudice from defective 
VCAA notice with respect to any downstream initial rating and 
effective date elements.  The Court added that its decision was 
consistent with its prior decisions in Dingess.  In this regard, 
the Court emphasized its holding in Dingess that "once a 
decision awarding service connection, a disability rating, and an 
effective date has been made, section 5103(a) notice has served 
its purpose, and its application is no longer required because 
the claim has already been substantiated."  Dingess, 19 Vet. 
App. at 490.  Thereafter, once an NOD has been filed, only the 
notice requirements for rating decisions and statements of the 
case (SOCs) described within 38 U.S.C.A. §§ 5104 and 7105 control 
as to further communications with the appellant, including as to 
what "evidence [is] necessary to establish a more favorable 
decision with respect to downstream elements ...."  Id.  The Board 
notes that the Veteran was nevertheless provided with notice 
consistent with Dingess in October 2006, prior to the issuance of 
the SOC in February 2007.

With respect to VA's duty to assist, the RO has obtained, or made 
reasonable attempts to obtain, all relevant evidence identified 
by the Veteran.  The Veteran's service personnel records, service 
treatment records, VA treatment records, and available private 
treatment records have been obtained.  The Veteran has not 
reported that he is in receipt of Social Security Administration 
(SSA) disability benefits.  Golz v. Shinseki, 590 F.3d 1317, 1323 
(2010).  In addition, he was afforded a VA examination in January 
2007 and the Board is remanding for an additional VA examination 
for the period since June 18, 2008, which is noted in the remand 
below.

In light of the foregoing the Board finds the VA's has satisfied 
its duty to assist the Veteran.  Accordingly, the Board finds 
that no further assistance to the Veteran in acquiring evidence 
is required by statute.  38 U.S.C.A. § 5103A (2009).

Laws and Regulations Pertaining to Initial Disability Ratings

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic codes.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  Where the 
evidence contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged ratings 
would be necessary.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).  In other words, where the evidence contains factual 
findings that demonstrate distinct time periods in which the 
service-connected disability exhibited diverse symptoms meeting 
the criteria for different ratings during the course of the 
appeal, the assignment of staged ratings would be necessary.

If there is disagreement with the initial rating assigned 
following a grant of service connection, separate ratings can be 
assigned for separate periods of time, based on the facts found.  
See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  See also AB 
v. Brown, 6 Vet. App. 35 (1993) (a claim for an original or an 
increased rating remains in controversy when less than the 
maximum available benefit is awarded).  Reasonable doubt as to 
the degree of disability will be resolved in the Veteran's favor.  
38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating with 
impairment of function will be expected in all cases.  38 C.F.R. 
§ 4.21.  Therefore, the Board has considered the potential 
application of various other provisions of the regulations 
governing VA benefits, whether or not they were raised by the 
Veteran, as well as the entire history of the Veteran's 
disability in reaching its decision.  Schafrath v. Derwinski, 1 
Vet. App. 589, 595 (1991).

Since the present appeal arises from an initial rating decision, 
which established service connection and assigned the initial 
disability rating, it is not the present level of disability 
which is of primary importance; the entire period is to be 
considered to ensure that consideration is given to the 
possibility of separate ratings for separate periods of time 
based on the facts found.  Fenderson v. West, 12 Vet. App. 119 
(1999).

Evaluation of a disability includes consideration of the 
Veteran's ability to engage in ordinary activities, including 
employment, and the effect of symptoms on functional abilities.  
38 C.F.R. § 4.10.

Analysis:  Initial Disability Rating for Grinding of Teeth

Pursuant to 38 C.F.R. § 4.150, Diagnostic Code 9905, limited 
motion of temporomandibular articulation is rated as follows: a 
10 percent disability rating applies where the Veteran's range of 
lateral excursion is 0 to 4 mm, or where his inter-incisal range 
of motion is 31 to 40 mm; ratings for limited inter-incisal 
movement shall not be combined with ratings for limited lateral 
excursion.  A 20 percent disability rating applies where the 
Veteran's inter-incisal range of motion is 21 to 30 mm.  A 30 
percent disability rating applies where the Veteran's inter-
incisal range of motion is 11 to 20 mm.  A 40 percent disability 
rating applies where the Veteran's inter-incisal range of motion 
is 0 to 10 mm.

The Veteran's private dentist, Donald S. Hansen, D.D.S., noted in 
August 2003 that the Veteran reported wearing a night guard.  
Nevertheless, Dr. Hansen found "heavy grinding wear" on the 
Veteran's teeth.  In February 2004, Dr. Hansen again noted the 
Veteran's use of a night guard, and found occlusal wear (relating 
to the contacting surfaces of opposing teeth, especially the 
biting or chewing surfaces).

VA provided the Veteran with a compensation and pension (C&P) 
dental examination in January 2007.  The Veteran reported that 
his nocturnal bruxism had worn his teeth down almost to the 
nerves, his jaw is sore in the mornings, and he has a problem 
eating on the left side of his mouth.  The Veteran also reported 
using an over-the-counter soft night guard.  The examiner found 
that the Veteran was missing teeth numbered 1, 15, 16, 19, 20, 
and 30, and had excessive incisal wear indicative of bruxism on 
teeth numbered 5, 6, 7, 8, 10, 11, 22, 23, 24, 25, 26, and 27.  
The examiner further found that the Veteran's oral hygiene was 
excellent.  Bilateral palpation and auscultation of the TMJ 
revealed normal joint sounds in all excursions, and normal 
mandibular range of motion, including an inter-incisal range of 
motion of 42 mm, and a lateral excursion range of motion of 5-7 
mm.  The examiner also determined that a panoramic radiograph 
supplemented by an open mouth hi ramus view were both interpreted 
as normal.  The VA examiner diagnosed the Veteran with nocturnal 
bruxism involving primarily the anterior teeth.

With respect to disabilities involving the musculoskeletal 
system, including the jaw, the Court has emphasized that when 
assigning a disability rating, it is necessary to consider 
functional loss due to flare-ups, fatigability, incoordination, 
and pain on movement.  DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  The rating for an orthopedic disorder should reflect 
functional limitation which is due to pain, supported by adequate 
pathology, and evidenced by the visible behavior of the claimant 
undertaking the motion.  Weakness is also as important as 
limitation of motion, and a part, which becomes painful on use, 
must be regarded as seriously disabled.  A little used part of 
the musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence of normal callosity, or the like.  38 C.F.R. § 4.40.  The 
factors of disability reside in reductions of their normal 
excursion of movements in different planes.  Incoordination, pain 
on movement, and deformity or atrophy of disuse are related 
considerations.  38 C.F.R. § 4.45.  It is the intention of the VA 
Schedule for Rating Disabilities (Rating Schedule) to recognize 
actually painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimal compensable rating 
for the joint.  38 C.F.R. § 4.59.

An inter-incisal range of motion of 40 mm warrants a disability 
rating of 10 percent.  38 C.F.R. § 4.150, Diagnostic Code 9905.  
Attributing the benefit of the doubt to the Veteran, especially 
during periods of flare-up, the combination of his inter-incisal 
ROM of 42 mm with his report of soreness of the jaw warrants a 
disability rating of 10 percent, both because his jaw is an 
actually painful joint, and because the functional loss due to 
the Veteran's reported pain on movement warrants consideration.  
DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995); 38 C.F.R. §§ 4.3, 
4.59, 4.150.  Consequently, a 10 percent disability rating 
applies for the appellate period prior to June 19, 2008.

Based on the facts outlined above, the Veteran is not entitled to 
a still higher rating under Diagnostic Code 9905 for the 
appellate period prior to June 19, 2008, because his inter-
incisal range of motion has not been found to be less than 31 mm 
during that time.

The Board must also consider all other potentially applicable 
Diagnostic Codes.  Brokowski v. Shinseki, 23 Vet. App. 79 (2009) 
(requiring VA to broadly construe the benefits sought by a 
Veteran).

Chronic osteomyelitis or osteoradionecrosis of the maxilla or 
mandible; loss, nonunion, or malunion of mandible; loss of whole 
or part of ramus; loss of condyloid process; loss of coronoid 
process; loss of hard palate; loss of teeth due to loss of 
substance of body of maxilla or mandible without loss of 
continuity; and loss, malunion, or nonunion of the maxilla are 
not indicated in this case.  Thus, those particular criteria do 
not apply.  38 C.F.R. § 4.150, Diagnostic Codes 9900-9904, 9906-
9916.

In reaching this determination, the Board has considered whether, 
under Fenderson, a higher rating might be warranted for any 
period of time during the pendency of this appeal.  Fenderson, 12 
Vet. App. 119.  There is no evidence that the Veteran's grinding 
of teeth has been persistently more severe than the extent of 
disability contemplated under the assigned rating for the 
appellate period prior to June 19, 2008.  Gilbert v. Derwinski, 1 
Vet. App. 49, 55-57 (1991).  Whether a higher rating is warranted 
for the appellate period as of June 19, 2008, is discussed in the 
remand below.

The Board has considered whether the Veteran's grinding of teeth 
presents an exceptional or unusual disability picture, as to 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1).  There is a three-step 
analysis for determining whether an extra-schedular evaluation is 
appropriate.  Thun v. Peake, 22 Vet. App. 111, 115-116.  First, 
the threshold factor for extra-schedular consideration is that 
there must be a comparison between the level of severity and 
symptomatology of the Veteran's service-connected disability and 
the established criteria found in the Rating Schedule to 
determine whether the Veteran's disability picture is adequately 
contemplated by the Rating Schedule.  If the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the claimant's disability picture is contemplated by the Rating 
Schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.  Id. at 115.  However, if 
not adequately contemplated by the rating criteria, the second 
step is to determine whether the claimant's exceptional 
disability picture exhibits other related factors such as marked 
interference with employment or frequent periods of 
hospitalization.  Id. at 116.  See also 38 C.F.R. § 3.321(b)(1).  
If either of the factors of step two is found to exist, the third 
step is to refer the case to the Under Secretary for Benefits or 
the Director of the Compensation and Pension Service for a 
determination whether, to accord justice, the claimant's 
disability picture requires the assignment of an extra-schedular 
rating.  Id. at 116.  Here, because the rating criteria 
reasonably describe the claimant's disability level and 
symptomatology in terms of loss of inter-incisal range of motion, 
the claimant's disability picture is contemplated by the Rating 
Schedule, the assigned schedular evaluation is adequate.

In summary, the Board finds that the evidence supports a 10 
percent disability rating for the appellate period prior to June 
19, 2008, based on the Veteran's diagnosed limitation of inter-
incisal range of motion of 42 mm combined with his soreness of 
the jaw.


ORDER

From May 5, 2005, to June 18, 2008, a rating of 10 percent, but 
no more, for grinding of teeth is granted, subject to the laws 
and regulations governing the payment of monetary benefits.


REMAND

A June 19, 2008, treatment note indicates that the Veteran's 
intercisal range of motion had decreased and that due to 
increasing symptoms, the examiner recommended that he undergo 
corrective surgery at VA.  Because the record indicates that the 
Veteran's disability has worsened since the most recent 
examination, which was conducted in January 2007, VA is required 
to afford him a contemporaneous VA examination to assess the 
current nature, extent and severity of his grinding of the teeth.  
See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); 
Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also 
VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  Thus, the 
Board has no discretion and must remand this claim.  

In addition, in light of the June 19, 2008, examiner's report 
that the Veteran was going to undergo VA corrective surgery, on 
remand, records of his VA care must be associated with the claims 
folder.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2010).  For this reason as well, the claim must be remanded.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all health 
care providers that have treated or evaluated 
him for his grinding of teeth since June 
2008, and attempt to obtain records from each 
health care provider that he identifies who 
might have available records, if not already 
in the claims file.  If records are 
unavailable and future attempts to retrieve 
the records would be futile, notations to 
that effect should be made in the claims 
folder.

2.  Then schedule the Veteran for an 
appropriate VA examination to determine the 
nature, extent and severity of his service-
connected grinding of teeth.  The claims file 
should be made available to, and be reviewed 
by, the examiner.  All necessary tests should 
be conducted.

The examiner should assess the nature and 
severity of the Veteran's service-connected 
grinding of teeth and state whether:

a.  the Veteran's inter-incisal range of 
motion;

b.  the Veteran's range of lateral excursion;

c.  whether the Veteran has chronic 
osteomyelitis or osteoradionecrosis of the 
maxilla or mandible;

d.  whether the Veteran has loss, nonunion, 
or malunion of mandible;

e.  whether the Veteran has loss of whole or 
part of ramus;

f.  whether the Veteran has loss of condyloid 
process;

g.  whether the Veteran has loss of coronoid 
process;

h.  whether the Veteran has loss of hard 
palate;

i.  whether the Veteran has loss of teeth due 
to loss of substance of body of maxilla or 
mandible without loss of continuity;

j.  whether the Veteran has loss, malunion, 
or nonunion of the maxilla.

In making these determinations, the examiner 
should consider functional loss due to flare-
ups, fatigability, incoordination, and pain 
on movement.  To the extent possible, the 
examiner should express any functional loss 
in terms of additional degrees of limited 
motion of the affected joint.  

The rationale for any opinions and all 
clinical findings should be given in detail.  

3.  Then to reo should readjudicate the 
claim.  If the benefits sought on appeal are 
not granted in full, a supplemental statement 
of the case should be issued and the Veteran 
provided an opportunity to respond.

No action by the Veteran is required until he receives further 
notice.  The Veteran and his representative have the right to 
submit additional evidence and argument on the matter the Board 
has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


